
	

114 S3005 IS: Alaska Land Use Council Act
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3005
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish the Alaska Land Use Council, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Alaska Land Use Council Act.
 2.PurposeThe purpose of this Act is to facilitate enhanced coordination and cooperation among Federal, State, and Alaska Native Corporation and tribal land and resource managers in the implementation of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) and other applicable land and resource management laws.
 3.DefinitionsIn this Act: (1)Conservation system unitThe term conservation system unit has the meaning given the term in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102).
 (2)CouncilThe term Council means the Alaska Land Use Council established by section 4(a). (3)Native; Native Corporation; Regional Corporation; Village CorporationThe terms Native, Native Corporation, Regional Corporation, and Village Corporation have the meanings given the terms in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (4)SecretaryThe term Secretary means the Secretary of the Interior, except that when such term is used with respect to any unit of the National Forest System, such term means the Secretary of Agriculture.
 (5)StateThe term State means the State of Alaska. 4.Establishment; membership (a)EstablishmentThere is established the Alaska Land Use Council.
			(b)Composition
 (1)Permanent membersThe Council shall consist of each of the following permanent members: (A)Federal MembersThe head of the Alaska offices of each of the following Federal agencies:
 (i)The National Park Service. (ii)The United States Fish and Wildlife Service.
 (iii)The Forest Service. (iv)The Bureau of Land Management.
 (B)State membersThe following State members: (i)The Commissioner of the Alaska Department of Environmental Conservation.
 (ii)The Commissioner of the Alaska Department of Fish and Game. (iii)The Commissioner of the Alaska Department of Natural Resources.
 (iv)The Commissioner of the Alaska Department of Transportation and Public Facilities. (C)Alaska Native membersThe following Alaska Native members:
 (i)2 representatives selected by the Regional Corporations, in consultation with the respective Village Corporations, that represent the 12 geographic regions described in section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a)); and
 (ii)2 representatives of Alaska Natives selected through the Alaska Federation of Natives, at least 1 of whom represents an Alaska Native tribe.
						(2)Advisory members
 (A)In generalIn addition to the permanent members of the Council appointed under paragraph (1), representatives of other agencies may participate, with the concurrence of the permanent members of the Council, on an ad hoc basis, with respect to specific projects or activities of the Council.
 (B)InclusionsIndividuals that may participate on an ad hoc basis under subparagraph (A) include representatives of—
 (i)the Alaska Department of Commerce, Community, and Economic Development; (ii)the Citizens' Advisory Commission on Federal Areas;
 (iii)the State ANILCA Program Coordinator or members of the State ANILCA Program within the State administration;
 (iv)the University of Alaska; (v)the Alaska Mental Health Land Trust Authority;
 (vi)units of local government in the State; (vii)the Bureau of Indian Affairs;
 (viii)the Coast Guard; (ix)the Environmental Protection Agency;
 (x)the Federal Aviation Administration; (xi)the National Oceanic and Atmospheric Administration;
 (xii)the Bureau of Ocean Energy Management; (xiii)the Corps of Engineers;
 (xiv)the United States Geological Survey; and
 (xv)the Federal Highway Administration. (3)VacancyAny vacancy on the Council shall be filled in the same manner as the original appointment was made.
 (c)Presiding officerThe Council shall elect a Presiding Officer from among the permanent members of the Council on an annual basis.
 (d)Location of officeThe office of the Council shall be located in the State. (e)Meetings (1)In generalThe Council shall meet at the call of the Presiding Officer, but not less than 4 times each year.
 (2)Open to the PublicAll Council meetings shall be open to the public.
 (3)NoticeAt least 30 days before the date on which a meeting of the Council is to be held, the Presiding Officer shall publish notice of the meeting in—
 (A)the Federal Register; (B)newspapers of general circulation in various areas throughout the State; and
 (C)all Federal and State agency websites that regularly provide notice of public meetings, including any social media websites.
 (f)RulesThe Council shall adopt any internal rules of procedure for the Council that the Council determines to be necessary.
			5.Council personnel matters
			(a)Compensation of members
 (1)Federal membersA member of the Council who is a Federal employee shall receive no additional compensation for service on the Council.
 (2)State membersA State member of the Council shall be compensated in accordance with applicable State law. (3)Travel expensesA member or advisory member of the Council shall be allowed travel expenses, including per diem, at rates authorized for experts or consultants under section 5703 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council.
 (b)StaffThe Presiding Officer may— (1)create and abolish staff positions, including positions for temporary and intermittent staff;
 (2)establish and provide for the qualification, appointment, removal, and compensation of Council staff; and
 (3)procure office space, supplies, and equipment needed for the Council.
 (c)Limitation on use of Federal fundsDuring any 1 fiscal year, the Federal Government shall provide not more than $2,000,000 of the costs and other expenses of the Council (other than salaries and benefits of members of the Council) incurred by the Council in carrying out the duties of the Council under this Act.
			6.Powers
 (a)HearingsFor the purpose of carrying out this Act, the Council may hold such hearings, take such testimony, receive such evidence, and print or otherwise prepare, reproduce, and distribute reports relating to any proceedings that the Council determines to be advisable.
			(b)Use of equipment and personnel
 (1)In generalThe Council may, with the consent of the head of the Federal or other agency, as applicable, use the services, equipment, personnel, and facilities of Federal and other agencies, with or without reimbursement.
 (2)Cooperation requiredEach department and agency of the Federal Government shall cooperate fully in making the services, equipment, personnel, and facilities of the department or agency available to the Council.
 (3)SupervisionPersonnel detailed to the Council under this subsection shall be under the direction of the Presiding Officer (or a designee of the Presiding Officer) during any period in which the staff are detailed to the Council.
 (c)DonationsThe Council may accept and use donations, gifts, and other contributions to carry out the duties of the Council under this Act.
			7.Duties
 (a)Studies; advisory roleThe Council shall conduct studies and advise the Secretary, the Secretary of Agriculture, other Federal agencies, the State, units of local government in the State, Alaska Native tribes, and Native Corporations with respect to—
 (1)ongoing, planned, and proposed land and resource uses in the State (including transportation planning, land use designation and classification, fish and wildlife management, tourism, agricultural development, coastal zone management, and preservation of cultural and historical resources); and
 (2)such other matters as may be submitted by— (A)the permanent members of the Council for advice; and
 (B)the advisory members of the Council, subject to the approval of the permanent members of the Council.
 (b)RecommendationsThe Council shall make recommendations— (1)to appropriate officials of the Federal Government and the State with respect to—
 (A)proposed and existing regulations issued by a Federal agency to carry out the responsibilities of the Federal agency under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) and other applicable Federal laws;
 (B)management plans and studies required by the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) and other applicable Federal laws related to public lands (as defined in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102)), including plans and studies for conservation system units, national recreation areas, national conservation areas, the National Petroleum Reserve—Alaska, designated wilderness study areas, other areas managed for wilderness characteristics, and other public land managed by the Secretary of Agriculture or the Secretary of the Interior;
 (C)proposed regulations issued by the State to carry out the responsibilities of the State under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.);
 (D)the implementation of any regulations, management plans, or studies described in subparagraphs (A) through (C), including through policies, procedures, guidance, programs, or administrative directives;
 (E)ways to improve coordination and consultation between the Federal Government and the State in land and wildlife management, transportation planning, natural resource development, wilderness review, and other governmental activities that—
 (i)may affect land and resource responsibilities of Federal, State, or Alaska Native entities; or (ii)require regional or statewide coordination;
 (F)ways to ensure that economic development is—
 (i)orderly and planned; (ii)consistent with the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.); and
 (iii)compatible with State and national economic, social, and environmental objectives;
 (G)any changes in laws, policies, guidance, procedures, administrative directives, and programs relating to publicly managed land and resources that the Council determines to be necessary;
 (H)(i)the inventory, planning, classification, management, and use of Federal land and State land, respectively; and
 (ii)to provide to Native Corporations, on request of the Native Corporations, assistance with the activities described in clause (i);
 (I)any necessary modifications with respect to existing withdrawals of Federal land and State land; and
 (J)the programs and budgets of Federal agencies and State agencies responsible for the administration of Federal land and State land, respectively; and
 (2)to appropriate officials of the Federal Government, the State, and Native Corporations, with respect to land exchanges, land acquisitions, and boundary adjustments among the Federal Government, the State, and Native Corporations.
				(c)Cooperative planning
 (1)RecommendationsThe Council shall recommend the establishment of cooperative planning zones consisting of areas of the State in which the management of land or resources by 1 member of the Council materially affects the management of land or resources of 1 or more other members of the Council.
 (2)Cooperative agreementsFederal members of the Council may enter into cooperative agreements with Federal, State, and local agencies and Native Corporations that provide for mutual consultation, review, and coordination of land and resource management plans and programs within the zones recommended under paragraph (1).
				(3)Assistance
 (A)In generalWith respect to land, water, and interests in land and water that are subject to a cooperative agreement in accordance with this subsection, the Secretary may provide technical and other assistance to the landowner with respect to fire control, trespass control, law enforcement, resource use, and planning.
 (B)Reimbursement not requiredAssistance may be provided under subparagraph (A) without reimbursement if the Secretary determines that providing the assistance without reimbursement would—
 (i)further the purposes of the cooperative agreement; and (ii)be in the public interest.
 (4)Public participationA cooperative agreement entered into under this subsection shall include a plan for public participation consistent with the guidelines established by the Council under section 8.
				(d)Failure To accept recommendations
 (1)In generalExcept as provided in paragraph (2), if any Federal or State agency does not accept a recommendation made by the Council pursuant to subsection (b) or (c), not later than 60 days after the date of receipt of the recommendation, the agency shall inform the Council, in writing of the reasons of the agency for the action, including, for a Federal agency, a statement of—
 (A)whether the Federal agency will pursue part or none of the recommended action; and (B)reasons for the decision of the Federal agency with respect to the recommended action.
					(2)Council proposals for changes to existing Federal regulations, policies, and decisions
 (A)In generalIf the Council recommends in writing that an action be taken by a Federal agency to modify Federal regulations, policies, or decisions, the head of the Federal agency shall respond in writing to the Council not later than 90 days after the date on which the Federal agency received the recommendation of the Council.
 (B)RequirementIn a response to the Council under paragraph (1), the head of the Federal agency shall— (i)state whether the Federal agency will take all, part, or none of the recommended action; and
 (ii)provide a statement of reasons for the decision of the Federal agency with respect to the recommended action.
 (e)RecordkeepingThe Council shall— (1)maintain complete accounts and records of the activities and transactions of the Council; and
 (2)make accounts and records maintained under paragraph (1) available for public inspection.
 (f)ReportNot later than February 1 of each calendar year after the calendar year in which the Council is established, the Presiding Officer shall submit to the President, Congress, the Governor of the State, and the State legislature a report that—
 (1)describes the activities of the Council during the previous year; and
 (2)includes any recommendations of the Council for legislative or other actions in furtherance of the purposes of this Act.
				8.Public participation program
 (a)EstablishmentThe Council may establish and implement a public participation program to assist the Council in carrying out the duties of the Council under this Act.
			(b)Committee of land use advisors
 (1)In generalThe program established under subsection (a) may include a committee of land use advisors composed of representatives of commercial and industrial land users in the State, recreational land users, wilderness users, environmental groups, Native Corporations, tribal organizations, and other public and private organizations, to be appointed by the Council.
 (2)MembershipTo the maximum extent practicable, the membership of the committee established under paragraph (1) shall provide a balanced mixture of national, State, and local perspectives and expertise on land and resource use issues.
 (c)Proposed systemsThe program established under subsection (a) may include— (1)a system for the identification of persons and communities in rural and urban Alaska that may be directly or significantly affected by studies conducted, or advice and recommendations given, by the Council under this Act; and
 (2)guidelines for, and implementation of, a system for effective public participation by the persons and communities described in paragraph (1) in the development of the studies, advice, and recommendations by the Council.
				9.Termination
 (a)In generalUnless extended by Congress, the Council shall terminate 15 years after the date of enactment of this Act.
 (b)ReportNot later than 1 year before the termination date under subsection (a), the Presiding Officer shall submit to Congress a report that—
 (1)describes the accomplishments of the Council;
 (2)includes recommendations of the Council as to whether the Council should be extended; and
 (3)if the Council determines that the Council should not be extended, includes recommendations for legislation or other actions to be carried out following the termination of the Council to continue carrying out the purposes for which the Council was established.
 10.Authorization of appropriationsThere is authorized to be appropriated to the Council $2,000,000, to remain available until expended.
		
